[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1205

                     ANA MARIA CAMACHO,

                    Plaintiff, Appellant,

                             v.

            FONDO DEL SEGURO DEL ESTADO, ET AL.,

                   Defendants, Appellees.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                                        

                           Before

                  Selya, Boudin and Stahl,
                       Circuit Judges.

                                        

Miguel E. Miranda on brief for appellant.
Zaida Prieto-Rivera  on brief for  appellee Fondo Del  Seguro Del
Estado.

                                        

                        July 7, 1997
                                        

     Per                     Curiam.                                                         As                                appellant did not file a motion under Fed.

R. Civ. P. 50 before the  district court, and as she has  not

provided us with transcripts of the jury trial, we are unable

to review her contention that the evidence was such that  the

jury's                   verdict should be set aside.  See Hammond v. T.J. Litle

& Co., 82 F.3d 1166,  1171 (1st Cir. 1996); Muniz Ramirez  v.

Puerto                   Rico                       Fire                            Services, 757 F.2d 1357, 1358 (1st Cir. 1985).

Moreover, our review of the documents included in appellant's

appendix suggests that the jury may have resolved conflicting

evidence about defendants' conduct  or other elements of  the

claim;  in  no  event   would  we  second-guess  the   jury's

determination                         of the weight and credibility due that evidence.

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-